June 8,     1939


Honorable .L. R. Thompson
County Auditor
Taylor County
Abilene,  Texas

Dear Sir:                                  Opinion      No.    0~839
                                            Re:      Can a married man living
                                                     in Baltimore,   working
                                                     for the government at
                                                     Wash’ington claim
                                                     residence   in Texas and
                                                     vote there?

This is to acknowledge     receipt ‘of your letter          of May 18th
requesting our opinion     based on the following           statembnt:

     ‘A man whose mother lives    here and who lived here prior
     to ,his majority   is now employed by the government at
     Washingt,on,   D. C.  He has since married at Baltimore  and
     res’ides ‘there and carries  on his work for the government
     at Washington..    He wishes to vote in Texas.

      “There was given me no information          as to whether he had
      ever voted, and I am taking it for          granted that he has
      not.

     “As it occurs  to me, the question   would be:   Can a
     married man living  in Baltimore   and working for the -
     government at Washington claim a residence     in Texas and
     be allowed  to vote there?  ”

The Texas Constitution,     Article   6,   Section     2,   provides   in part
as follows:

      “Every per ‘son subject       to none of the foregoing     disquali-
      f icat ions,   who shall     have attained   the age of 21 years and       ‘:
      who shall     be a cit’ieen     of the United States,and     who shall
      have resided     in this State one year next preceding          the
      election     and the last six months within        the district    or
      county    in which such person offers        to vote,  shall be
      deemed a qualified        elector....”
Honorable     L. R. Thompson,        June 8,     1939, Page 2, O-839


Article     2955, R.C.S.    contains       the exact     wording     as that      set   out
above     in the Constitution.

Article   2958, R.C.S. deffnes  the term “residence”                    as applicable
to voting   requirements  and provides  in part:

           “The cresidencel         of a single    man is where he
           usually     sleeps at night;       that of a married man is
           where his wife resides,           or if he be permanently
           separated      from his wife,      his residence      is where he
           sleeps    at night;      provided   that the residence          of one
           who is an inmate or officer            of a public      asylum or
           eleemosynary       institute,     or who is employed as a clerk
           in one of the departments            of the government at the
           capitol     of this State,       or who is a student of a college
           or university,        unless such officer,       clerk,      inmate or
           student has become a bona fide resident                 citizen      in the
           county where he is employed,             or is such student,          shall
           be construed       to be where his home was before              he became
           such inmate or officer           in such eleemosynary          institute
           or asylum or was employed as such clerk                 or became such
           student;....”

While it is true the courts           say that residence      is determined
largely   as a question        of intention     of the voter    (Marsden v. Troy,
189 S.W. 960; Huff v. Duffield,            251 S.W. 298; Devereaux v. Rowe, 293
S.W. 2O7), where the facts          or the expressed       or implied   intention
show that a voter has left           his former residence,and       moved to a
new residence    with the intention          of, remaining   there;  he loses
his former residence         for votin      purposes.     In the case of
Stratton   v. Hall,    90 SW (2d) S&5, it is held that mere declara-
tions   of the voter      are not controlling         if the actual facts     justify
a contrary    conclusion.

Each case must be construed      in the light of its fact situation.
Unless   there is some evidence    other than reflected  by your state-
ment, it is our opinion    the person mentioned cannot be classed      as
a resident    of Texas for voting   purposes;

Your question as stated    is           therefore    answered       in the   negative,
based upon the authorities              cited.

                                                            Yours     very   truly

                                                    ATTORNEYGENERALOF TEXAS

                                                    s/   Benjamin     Woodall
BW:AM                                                                 ,..     *

APPROVED:                                   BY      Ben jamin Woodal 1
Gerald C. Mann                                              Assistant
ATTORNEYGENERALOF TEXAS

APPROVED: Opinion          Committee,     By HQB, Chairman